UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6291



BRINSTON WILSON,

                                            Petitioner - Appellant,

          versus


D. L. HOBBS, Warden of Federal Correctional
Institution-Jesup; UNITED STATES OF AMERICA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-3864-6-20-AK)


Submitted:   July 10, 2001             Decided:   September 11, 2001


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brinston Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brinston Wilson appeals the district court’s order denying

relief on his 28 U.S.C.A. § 2241 (West 1994) petition.      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Wilson v. Hobbs, No. CA-00-3864-6-20-AK (D.S.C.

filed Jan. 29, 2001; entered Jan. 31, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2